          Case 2:13-cr-00141-JAD-VCF Document 287
                                              286 Filed 08/13/20 Page 1 of 3




1
                           UNITED STATES DISTRICT COURT
2
                                  DISTRICT OF NEVADA
3
     United States of America,                 Case No. 2:13-cr-00141-JAD-VCF-3
4
                   Respondent/Plaintiff,       Amended
                                               Order        joint
                                                     Granting     motionJoint
                                                                Amended    to vacate,  set
                                                                                Motion to
5
                                               aside, or
                                               Vacate, Set correct
                                                           Aside, orconviction    and
                                                                     Correct Conviction
             v.
6                                              sentence
                                               and Sentenceunder
                                                             under2828 U.S.C.
                                                                       U.S.C. §§2255
                                                                                 2255
     William Will Morrow,
7
                                                         ECFECF
                                                             Nos.No.
                                                                  266, 286
                                                                     286
                   Petitioner/Defendant.
8
9            Certification: This amended joint motion is timely filed. The original
10
     protective 2255 motion was filed by the Federal Public Defender’s office on behalf
11
     of Mr. Morrow on June 23, 2020, ECF No. 266, which was filed within one year of
12
     United States v. Davis, 139 S.Ct. 2319 (2019).
13
             The parties, having discussed this case, the applicable law, and available
14
     remedies, have reached a joint stipulation for relief in this case.
15
     I.      Procedural History
16
             On March 17, 2015, Mr. Morrow pled guilty to conspiracy to commit Hobbs
17
     Act robbery in violation of 18 U.S.C. § 1951(a) (Count One), and use of a firearm
18
     during and in relation to “a crime of violence” (specifically, conspiracy to commit
19
     Hobbs Act robbery) in violation of 18 U.S.C. §§ 924(c)(1)(A), 2 (Count Two). ECF
20
     No. 143. On July 7, 2015, the district court sentenced Mr. Morrow to 6 months of
21
     imprisonment on Count One and a consecutive sentence of 84 months
22
     imprisonment on Count Two. ECF Nos. 164, 166. Further, the Court imposed a
23
     concurrent supervised release term of 3 years on Count One and 5 years on
24
     Count Two. ECF No. 166.
25
26
           Case 2:13-cr-00141-JAD-VCF Document 287
                                               286 Filed 08/13/20 Page 2 of 3




1    II.      The Davis Decision
2             On June 24, 2019, the Supreme Court issued United States v. Davis, 139 S.
3    Ct. 2319 (2019), holding that § 924(c)’s residual clause is unconstitutionally
4    vague in violation of the Due Process Clause.
5             In light of Davis, conspiracy to commit Hobbs Act robbery categorically
6    fails to qualify as a “crime of violence.” Section 924(c) generally prohibits the use
7    of a firearm during and in relation to a “crime of violence.” Therefore, Mr.
8    Morrow is entitled to a vacatur of his unlawful § 924(c) conviction under 28
9    U.S.C. § 2255(a).
10   III.     Mr. Morrow’s is out of federal custody.
11            Mr. Morrow has completed the custodial portion of his sentence. He was
12   released from federal custody on February 13, 2020, and is currently on
13   supervised release.
14   IV.      Joint Stipulation for Relief
15            Mr. Morrow and the United States jointly move this Court to vacate Count
16   Two, the 18 U.S.C. § 924(c) conviction and 84-month consecutive sentence,
17   pursuant to 28 U.S.C. § 2255. In light of Davis, the parties agree that relief is
18   warranted because Count One’s conspiracy to commit Hobbs Act robbery, 18
19   U.S.C. § 1951, is no longer a qualifying crime of violence under 18 U.S.C. § 924(c).
20   Thus, Mr. Morrow’s Count Two conviction is no longer valid under the law and its
21   attendant 84-month term of imprisonment and 5-year term of supervised release
22   must be vacated.
23            The parties therefore jointly ask this Court to vacate Count Two’s
24   conviction and sentence (84-months of imprisonment and 5 years of supervised
25   release) and enter an amended judgment with a sentence for Count One—the
26   remaining conspiracy count—of time-served and 3 years of supervised release.



                                               2
       Case 2:13-cr-00141-JAD-VCF Document 287
                                           286 Filed 08/13/20 Page 3 of 3




1          Dated: August 13, 2020.
2
           Respectfully submitted:
3
4          BROWN MISHLER, PLLC                     NICHOLAS A. TRUTANICH
                                                   United States Attorney
5
6    By:   s/Christopher S. Mishler                By:    s/Elizabeth O. White
           Christopher S. Mishler                  Elizabeth O. White
7                                                  Assistant United States Attorney
           Counsel for William Morrow              Counsel for the United States
8
9
10                                    ORDER
11
           For the reasons stated in the Amended Joint Motion to Vacate, Set Aside, or
12   Correct Conviction and Sentence under 28 U.S.C. § 2255 [ECF No. 286], IT IS
13   HEREBY ORDERED that the motion [ECF No. 286] is GRANTED; Defendant
     William Morrow's conviction and sentence on count two (use of a firearm
14   during and in relation to a crime of violence in violation of 18 U.S.C. §§ 924(c)(1)
15   (A), 2/aiding and abetting, see ECF No. 166 at 1) is VACATED.
                                                        are VACATED.
16
          IT IS FURTHER ORDERED that the Clerk of Court is directed to enter an
17   amended judgment on Count One (conspiracy to interfere with commerce by
18
     robbery) only, imposing a sentence of time served followed by three years of
     supervised release.
19
20        IT IS FURTHER ORDERED that the original motion to vacate [ECF No. 266]
21    is DENIED as moot.

22                                           _________________________________
                                             U.S. District Judge Jennifer A. Dorsey
23                                           Dated: August 13, 2020
24
25
26



                                              3
